Citation Nr: 1230993	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation (rating) for posttraumatic stress disorder (PTSD) with alcohol dependence, in excess of 30 percent from November 19, 2007 to April 5, 2012, and in excess of 50 percent from April 5, 2012, forward.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, M.S.W.


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2012 Board videoconference hearing from the RO in Boston, Massachusetts, before the undersigned Veterans Law Judge in Washington, D.C.  A transcript is associated with the claims folder.  The Board subsequently remanded the claim for further development in March 2012.  As discussed below, the development requested by the Board has been completed, and the claim is now appropriate for appellate review.  

The Board acknowledges the argument of the Veteran's representative in a June 2012 letter that "anomalies" exist with regard to the phrasing of the issue on appeal by the Board and the Appeals Management Center (AMC), but finds that no anomalies exist.  Specifically, the Board, in its March 2012 remand, stated the issue on appeal was "entitlement to an initial evaluation (rating) in excess of 30 percent for posttraumatic stress disorder (PTSD)," as the Board's remand was written prior to the grant of a higher 50 percent evaluation effective from April 5, 2012 by the AMC in its May 2012 rating decision.  Therefore, that was the issue on appeal as it stood at that time.  In its May 2012 Supplemental Statement of the Case (SSOC), the AMC phrased the issue on appeal as "entitlement to an evaluation in excess of 50 percent for PTSD with alcohol dependence," as the SSOC was written in the context of the grant of a higher 50 percent evaluation in the May 2012 rating decision, and focused on whether an even higher evaluation was warranted.  Thus, the Board finds no anomalies in the phrasing of the issue on appeal, as the AMC discussed the appropriate rating for the entire period on appeal in its May 2012 rating decision and May 2012 SSOC.  In light of the grant of a higher 50 percent rating for part of the period on appeal, the issue has been characterized as it appears on the cover page of this decision.   

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD with alcohol dependence has been productive of complaints including occupational and some social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: suicidal ideation; impaired impulse control without violence; difficulty in adapting to stressful circumstances; intermittently illogical speech; impaired judgment; impairment of short- and long-term memory; disturbances of motivation and mood; and chronic sleep impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD with alcohol dependence have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Because the current appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  VA has obtained service records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of rating PTSD.  VA provided the Veteran with an examination in June 2008, and in April 2012 following this Board's remand in March 2012.  The Veteran's history was taken, and complete mental health examinations were conducted.  Conclusions reached and diagnoses given were consistent with the examination report, including notation of Global Assessment of Functioning (GAF) scores.  

The Board acknowledges the representative's argument in a July 2012 letter that the use of the same VA examiner for both the 2008 and 2012 VA examinations is, somehow, a conflict of interest; however, the representative does not articulate how the alleged conflict of interest arises, and offers no specific contention or allegation regarding due process or adequacy of examination.  The Board finds that there is no indication of bias against the Veteran on the part of the VA examiner, and no indication of prejudice to the Veteran in the use of the same examiner.  The VA examiner was charged with the same duties to conduct the examination regularly and using the same standards at the 2008 examination as he was at the 2012 examination, and there is no indication that the 2012 examination was not conducted regularly or that different standards were used.  The Court has long held that "[t]here is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992)).  That presumption "may be overcome only by the submission of 'clear evidence to the contrary.'"  Id. (citing Ashley, 2 Vet. App. at 309).  There is no such evidence in this case.   

Further, the sole reason for the conduction of the 2012 VA examination was the passage of four years and assertion by the Veteran of worsening of his disability since the 2008 VA examination; there was no contention or indication that the 2008 VA examination was inadequate.  There is a presumption of the competency of the examiner and the adequacy of the opinion unless a specific challenge is made as to adequacy or competency.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion); Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that the Board may assume the competency of any VA medical examiner as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Moreover, while the Board is entitled to assume the competency of a VA examiner, the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  Thus, the use of the same examiner for both the 2008 and 2012 VA examinations does not render the 2012 VA examination inadequate.  The Veteran has been afforded adequate examinations on the issue decided herein, and no further examination is warranted.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, there has been substantial compliance with the Board's March 2012 remand directives, and no further development is necessary to decide the claim.    

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Evaluations for PTSD are assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the general formula for rating mental disorders, a 30 percent evaluation is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.    

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD Disability Rating Analysis

In the present case, service connection for PTSD was granted in the July 2008 rating decision that is the subject of this appeal.  An initial 30 percent evaluation was assigned, effective from November 19, 2007, the date the claim for service connection was received.  The Veteran filed a timely notice of disagreement to the initial rating assigned, and in May 2012 the RO assigned a 50 percent rating for PTSD with alcohol dependence, effective from April 5, 2012.  

The Veteran, including through his representatives, contends that that his PTSD symptoms, as documented in the 2008 VA examination report, included suicidal ideation, chronic depression, sleep impairment, intrusive thoughts and memories of Vietnam, and social isolation, and that these symptoms caused interference in his relationship with his wife and forced him to reduce his work from full-time to part-time.  Moreover, in light of these symptoms and the GAF score of 50, he contends that he is entitled to an initial PTSD rating of at least 50 percent prior to April 5, 2012.  

In addition, the Veteran contends that, from April 5, 2012 forward, his PTSD worsened, manifesting depression, illogical speech, suicidal and homicidal ideation, memory problems, chronic sleep impairment, nightmares, social isolation, hypervigilance, and exaggerated startle response.  Moreover, in light of having to quit his part-time job and his GAF score of 47, he avers that his PTSD warrants a 70 percent rating for this period.         

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a higher evaluation of 70 percent, but no higher, have been more nearly approximated for the entire rating period on appeal.  The evidence shows that the Veteran's PTSD was productive of complaints including impairment of short- and long-term memory, impaired judgment, disturbances of mood and motivation, intermittently tangential and illogical speech, impaired impulse control, difficulty adapting to stressful circumstances, suicidal ideation, alcohol dependence, and occupational impairment with deficiencies in most areas due to the above symptoms, which more nearly approximates the criteria for a 70 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The Board has reviewed the evidence for the occupational and social impairment and symptoms listed in both the 50 percent and 70 percent rating categories, beginning with the criteria for a 50 percent rating.  The evidence of record does not demonstrate flattened affect or circumstantial, circumlocutory, or stereotyped speech.  The June 2008 VA examiner noted that the Veteran's eye contact and interaction during the examination were appropriate, and that the rate and flow of the Veteran's speech were within normal limits.  The April 2012 VA examiner noted the Veteran's speech was within normal limits.      

The evidence does not demonstrate panic attacks more than once a week, or difficulty understanding complex commands.  The Veteran denied panic attacks at the June 2008 VA examination, and did not report any panic attacks at the April 2012 VA examination.  When asked about panic attacks at the January 2012 Board hearing, the Veteran clarified that what he experienced were "anger attacks."  There is no indication of difficulty in understanding complex commands.

The evidence does demonstrate some impairment of short- and long-term memory.  At the June 2008 VA examination, the Veteran reported that his memory was good.  However, at the January 2012 Board hearing, he stated that his memory was getting worse, and that he easily forgot names and other things.  He also stated that some of his more distant memories had been blocked.  At the April 2012 VA examination, the Veteran stated that he had problems with his short-term memory.      

The evidence shows at least some degree of impaired judgment.  At the January 2012 Board hearing, the Veteran stated that he sometimes regretted making certain decisions, particularly with regard to the way he acted when he became angry.  However, there is no indication of impaired abstract thinking.  The June 2008 VA examiner noted no evidence of a thought disorder.  The Veteran denied delusions, hallucinations, or ideas of reference at both the 2008 and 2012 VA examinations.    

The evidence demonstrates disturbances of motivation and mood, particularly in the form of depressive episodes.  The June 2008 VA examiner observed that the Veteran was anxious.  The Veteran endorsed depression, which he said was severe at times; currently, he rated his depression at a level of 5 or 6 out of 10 in severity.  In a letter received by the RO in February 2008, the Veteran's wife wrote that, when the Veteran was depressed, he could sit for days in front of the television and share nothing.  The 2012 VA examiner noted that the Veteran was somewhat depressed, and occasionally agitated and anxious.   

The evidence does not demonstrate difficulty in establishing and maintaining effective work and social relationships.  The Veteran consistently stated that he got along well with family members and that he had some friends, and there is no indication that he had conflicts with peers or coworkers.  At the 2012 VA examination, the Veteran reported that he became angry with intoxicated or disruptive patients at work, and was afraid he would "snap," but he did not report any altercations, verbal or otherwise, resulting from these episodes.     

With regard to symptoms listed in the 70 percent rating category, the evidence of record demonstrates the presence of suicidal ideation.  At the June 2008 VA examination, the Veteran endorsed passive suicidal ideation, as recently as the prior weekend.  At the January 2012 Board hearing, he testified that his suicidal ideation had reemerged once he stopped working in August 2008.  At the April 2012 VA examination, the Veteran continued to endorse suicidal ideation, although it was primarily passive.  However, on one occasion, the Veteran said that his son took his gun away from him three months prior because the son was afraid that the Veteran might use it.  The Veteran stated he did not have any active suicidal plan.  

There is no evidence of obsessional rituals which interfere with routine activities.  However, there is some evidence of intermittently illogical and tangential speech.  Rate and flow of speech were within normal limits at the 2008 VA examination.  However, the April 2012 VA examiner noted that the Veteran's speech was within normal limits, but occasionally illogical and tangential.  

While the evidence demonstrates depression, there is no evidence that it is near-continuous or that it affects the Veteran's ability to function independently, appropriately, and effectively.  As noted above, the Veteran consistently reported feelings of depression and anxiety.  The 2012 VA examiner observed that the Veteran was somewhat depressed and occasionally agitated and anxious.  However, the examiner also noted that the Veteran's eye contact and interaction during the examination were appropriate.  Further, the Veteran reported that he was able to maintain all of his activities of daily living at both the 2008 and 2012 VA examinations.    

Although there is evidence of some impaired impulse control, there is no evidence of any episodes of violence against others.  At the January 2012 Board hearing, the Veteran reported that he experienced impulse control in the form of "anger attacks."  He stated that he was frustrated that morning, and he felt like he could "slam something or do something," and that in the past, he had thrown things when he was angry.  At the April 2012 VA examination, the Veteran reported that he had to quit working in September 2008 because he was becoming increasingly angry when managing intoxicated or disruptive patients in the emergency room and he was afraid he would "snap."  He also stated that he became very angry and homicidal concerning the protesters against the church and/or the flag and the current administration, but stated he would not act on those feelings.    

There is no evidence of spatial disorientation or neglect of personal appearance and hygiene.  The Veteran was fully oriented at the April 2012 VA examination, and the examiner commented that the Veteran was capable of carrying out all of his activities of daily living.  

The evidence demonstrates some difficulty in adapting to stressful circumstances.  The Veteran testified at the Board hearing that he did not take any exams for promotions at work as he would be unable to handle the additional stress, and that he had to retire in 2003 due to increasing stress at work.  The Veteran stopped working in 2008, so most of his stressful circumstances had been removed from that point forward.  

The evidence does not demonstrate inability to establish and maintain effective relationships.  Indeed, as discussed above, the Veteran had positive relationships with family members, and reported increased involvement at church at the 2012 VA examination.  

The evidence demonstrates occupational impairment and minimal social impairment with deficiencies in most areas due to the above symptoms.  At the June 2008 VA examination, the Veteran stated that he avoided taking exams for promotions because he could not handle the stress.  In addition, he said that he retired early in 2003 because of increasing stress in the workplace.  Since 2003, he said that he had worked part-time, approximately 24 hours per week, as a security officer.  At the January 2012 Board hearing, the Veteran reported that he had to stop working altogether in August 2008 because of his drinking (which is related to his PTSD) and an unrelated knee injury.  He further testified that, as a security guard in an emergency room, he dealt with psychiatric patients and patients with alcohol addictions, which exacerbated his PTSD symptoms, causing him to drink.  At the 2012 VA examination, he stated that he quit his job in September 2008 because he became angry at intoxicated or disruptive patients at work and was afraid he would "snap."  He stated that he had not worked or received any income since 2008.    

The evidence demonstrates very little social impairment in the form of emotional distance in the Veteran's marital relationship and some distance from friends due to alcohol dependence.  At the June 2008 VA examination, the Veteran reported that he had been married for 37 years and had three children, a stepdaughter, and six grandchildren, all of whom he saw regularly.  He said that he went to a private club in his leisure time, usually two to three times per week, where he would drink eight to ten beers.  Due to his nightmares, the Veteran stated that his wife insisted on sleeping in a separate bed beginning one year prior.  He stated that his wife also complained that he was emotionally unavailable and psychologically numb since returning from Vietnam.  He affirmed this assessment and said that when his parents died, he was unable to cry.  The Veteran reported  that he stayed in touch with several men who also served in Vietnam and was planning to get together with them to visit the Vietnam Memorial in Washington, D.C.  At the January 2012 Board hearing, the Veteran stated that he had a close relationship with his family, and that they were very helpful, supportive, and understanding of his PTSD symptoms.  He also said that he had some friends, although they didn't want to be around him when he was drinking.  

At the April 2012 VA examination, the Veteran reported that he had been married for 40 years, had three sons and a stepdaughter, as well as some grandchildren, and that he sees his children and grandchildren on a very regular basis.  In fact, he said that one of his sons bought a house immediately behind his.  Further, he said his marriage was good because his wife was good and understanding.  He also stated that he had recently become more active in his church, attending church regularly and also attending a weekly Bible study.

The evidence demonstrates deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to the above symptoms.  As discussed above, the evidence demonstrates that the Veteran had positive relationships with his family members, although he stated that there was some emotional distance in his relationship with his wife and that she had to sleep in a separate bed due to his nightmares.  In addition, although there is no indication of deficiencies in thinking, deficiencies are demonstrated in mood, as the Veteran consistently reported feelings of depression or anxiety.  Deficiencies were also noted in judgment, as the Veteran stated that he sometimes regretted his actions when he became angry.  Finally, as discussed above, the evidence demonstrates deficiencies in work due to the above PTSD symptoms.  Therefore, the evidence demonstrates deficiencies in most areas, including work, family relations, judgment, and mood.

In addition to the symptoms listed in the chart for rating mental disorders, the evidence demonstrates alcohol dependence.  As mentioned above, service connection was granted for alcohol dependence as secondary to PTSD by the RO in a May 2012 rating decision.  In a February 2008 letter, the Veteran's wife wrote that her husband drank in order to forget Vietnam.  The Veteran also testified at the January 2012 Board hearing that he had begun drinking heavily after he got back from Vietnam, and more recently, he was arrested for driving while intoxicated.  He further stated that he had to quit working altogether due to his drinking, as well as an unrelated knee problem.  At the April 2012 VA examination, the Veteran reported that he continued to drink three to five days per week, and would drink eight or more beers each time.  He stated that he drank to calm himself down when he became aggravated by demonstrations against the church or the flag.  He no longer went to the private club to drink because he had been arrested for driving while intoxicated when coming home from that club two years prior.  He stated that he was ordered by a judge to attend substance abuse classes and AA, but that he stopped attending AA because he continued drinking and it made him feel guilty.  The 2012 VA examiner opined that it was clear that the Veteran's drinking was related in part to some of his PTSD symptoms.     

The evidence also demonstrates chronic sleep impairment, a symptom listed in the currently assigned 30 percent rating category.  At the June 2008 VA examination, the Veteran reported chronic sleep impairment, stating that he generally got six hours of sleep per night, waking several times during the night, and rarely feeling rested in the morning.  He continued to report sleep impairment at the 2012 VA examination.  

In sum, the entire record of evidence, including the lay evidence report of symptoms and impairments by the Veteran, is at least in relative equipoise as to whether a higher initial 70 percent evaluation is warranted by the evidence.  The evidence demonstrates three out of the nine symptoms - impairment of short- and long-term memory, impaired judgment, and disturbances of mood and motivation - listed in the 50 percent rating category as contributing to occupational and social impairment.  In addition, the evidence demonstrates four out of the nine symptoms - suicidal ideation, impaired impulse control, intermittently illogical speech, and difficulty in adapting to stressful circumstances - listed in the 70 percent rating category as contributing to occupational and social impairment.  

Most of the other symptoms in the 70 percent rating category - obsessional rituals which interfere with routine activities, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships - are absent.  At the June 2008 VA examination, the Veteran stated that he was able to maintain his activities of daily living, including managing his own financial affairs, despite episodes of depression.  The Veteran has consistently had normal speech and has interacted appropriately with treatment providers and at the 2012 Board hearing.  Moreover, as discussed above, the Veteran has been able to maintain good relationships with family members and friends, and his PTSD symptoms have resulted in very little social impairment.  Further, although the evidence demonstrates some impulse control, there have been no reported instances of violence.  Thought processes have also been reported to be normal. 

While the remaining six symptoms listed in the 70 category are absent, the overall evidence does demonstrate occupational impairment and minimal social impairment with deficiencies in most areas, including work, family relations, judgment, and mood, in that the Veteran did not seek promotions due to increased stress, retired early due to increasing stress at work, and had to quit working altogether due, at least in part, to his alcohol dependence.  In addition, he experienced emotional distance from his wife due to his PTSD symptoms, some isolation from friends due to alcohol dependence, reported lapses of judgment during episodes of impaired impulse control, and stated that he often felt depressed or anxious.    

In addition, the evidence demonstrates alcohol dependence, which, although it is not listed in the rating table for mental disorders, is properly considered in determining the appropriate rating for PTSD.  See Mauerhan, 16 Vet. App. 436.  Moreover, the Board need not find all or even some of the symptoms in order to assign a particular rating.  Id.  Here, in addition to alcohol dependence, symptoms in both the 50 percent and 70 percent rating categories are demonstrated by the evidence.  Resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 70 percent initial evaluation for PTSD with alcohol dependence have been more nearly approximated for the entire initial rating period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

The Board further finds that the criteria for a 100 percent evaluation for PTSD have not been more nearly approximated for any part of the period on appeal.  None of the symptoms listed in the 100 percent rating category are demonstrated by the evidence, and the evidence does not show total occupational and social impairment, as required for a 100 percent rating.  

In concluding that an initial disability rating of 70 percent, but no higher, is warranted for the entire rating period on appeal, the Board has also relied, in part, upon the GAF scores assigned throughout the rating period on appeal.  The June 2008 VA examiner assigned a GAF score of 50, and Dr. F., the Veteran's private psychologist, assigned a GAF score of 45 in August 2009.  The Veteran was assigned a GAF score of 47 at the April 2012 VA examination.       

Despite the seriousness of the symptoms or impairment of occupational or social functioning associated with the GAF scores of 45, 47, and 50, a higher rating than 70 percent is not justified on the basis of the GAF scores in this range because the objective evidence does not actually demonstrate symptoms commensurate with a GAF score in the range of 41 to 50.  For instance, obsessional rituals and frequent shoplifting are absent.  Moreover, while some occupational and social impairment is shown, serious impairment in social and occupational functioning is not demonstrated by the evidence.  The Veteran reported that he had friends and good relationships with family members.  In addition, he was not unable to keep a job; rather, he retired early due to stress after having satisfactorily performed his job for many years, and continued working part-time until 2008.  Finally, the symptoms represented by GAF scores in this range are commensurate with the assigned 70 percent rating.  Thus, to the extent that some of the symptoms demonstrated by the evidence are commensurate with the GAF scores in this range, the scores do not warrant an initial rating in excess of 70 percent.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's PTSD manifested depression, impaired impulse control, impaired judgment, chronic sleep impairment, impairment of short- and long-term memory, difficulty in adapting to stressful circumstances, and suicidal ideation.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria, and the effects of the Veteran's alcohol dependence on occupational and social functioning were considered in determining the appropriate rating.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 70 percent evaluation for PTSD with alcohol dependence is granted for the entire initial rating period on appeal.  

REMAND

The record contains some evidence suggesting the Veteran may be unemployable due to his service-connected PTSD.  Specifically, the Veteran's representative submitted a letter in June 2012 in which she asserts that the Veteran was forced to cease working entirely in 2008 due to regular and intrusive symptoms of PTSD.  This assertion is supported by the statements made by the Veteran that he quit his part-time job as a private security officer at a hospital in September 2008 because dealing with intoxicated or disruptive patients made him angry, and he was afraid he would "snap."  In addition, he stated that dealing with such patients worsened his PTSD symptoms, which, in turn, drove him to drink more.  

Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Based upon the foregoing, the Board finds that the evidence of record has raised a claim of entitlement to TDIU.

The Board further finds that, under the facts and circumstances of this case, VA's duty to assist includes affording the Veteran a new VA examination with regard to his TDIU claim to assist in determining whether the Veteran is unemployable due to his service-connected disabilities.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

In this case, service connection has been established for PTSD, evaluated as 70 percent disabling from November 19, 2007 (granted herein); tinnitus, evaluated as 10 percent disabling from November 19, 2007; diabetes mellitus, evaluated as 10 percent disabling from January 8, 2009; and bilateral hearing loss, evaluated as noncompensably disabling from November 19, 2007.  The Veteran has a combined disability evaluation of 70 percent from November 19, 2007 to January 8, 2009, and 80 percent from January 8, 2009, forward.  

Thus, the combined schedular rating criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) (2011) are met because the Veteran has two or more service-connected disabilities with a combined rating of at least 70 percent with one disability rated at at least 40 percent.  However, only the Veteran's own statements indicate that he is unemployable due to his service-connected disabilities.  While the June 2008 VA examiner commented that the Veteran's PTSD symptoms have affected him occupationally, no clinician or other professional has indicated that the Veteran is unemployable due to service-connected disabilities.  Therefore, a VA examination is necessary to assist in determining whether the Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his combined service-connected disabilities.  

Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations, as necessary, to determine the effect of his service-connected disabilities, both individually and combined, on his ability to secure and maintain substantially gainful employment.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  

The examiner(s) should provide an opinion as to the effect of the Veteran's service-connected PTSD, diabetes mellitus, tinnitus, and hearing loss, both individually and considered together, on his ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner(s) should also review the June 2008 and April 2012 VA examination reports in the course of rendering any opinion.  

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the effects of the Veteran's service-connected disabilities on his employability.

2.  After the development requested has been completed, and after implementing the Board's decision to grant an initial 70 percent disability rating for PTSD, the case should again be reviewed by the RO on the basis of the additional evidence.  If TDIU is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


